
	
		II
		111th CONGRESS
		1st Session
		S. 660
		IN THE SENATE OF THE UNITED STATES
		
			March 19, 2009
			Mr. Hatch (for himself
			 and Mr. Dodd) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To amend the Public Health Service Act with respect to
		  pain care.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited as the National Pain Care Policy Act of
			 2009.
			(b)Table of
			 contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Institute of Medicine Conference on Pain.
					Sec. 3. Pain research at National Institutes of
				Health.
					Sec. 4. Pain care education and
				training.
					Sec. 5. Public awareness campaign on pain
				management.
				
			2.Institute of
			 Medicine Conference on Pain
			(a)ConveningNot
			 later than June 30, 2010, the Secretary of Health and Human Services shall seek
			 to enter into an agreement with the Institute of Medicine of the National
			 Academies to convene a Conference on Pain (in this section referred to as
			 the Conference).
			(b)PurposesThe
			 purposes of the Conference shall be to—
				(1)increase the
			 recognition of pain as a significant public health problem in the United
			 States;
				(2)evaluate the
			 adequacy of assessment, diagnosis, treatment, and management of acute and
			 chronic pain in the general population, and in identified racial, ethnic,
			 gender, age, and other demographic groups that may be disproportionately
			 affected by inadequacies in the assessment, diagnosis, treatment, and
			 management of pain;
				(3)identify barriers
			 to appropriate pain care, including—
					(A)lack of
			 understanding and education among employers, patients, health care providers,
			 regulators, and third-party payors;
					(B)barriers to access
			 to care at the primary, specialty, and tertiary care levels, including
			 barriers—
						(i)specific to those
			 populations that are disproportionately undertreated for pain;
						(ii)related to
			 physician concerns over regulatory and law enforcement policies applicable to
			 some pain therapies; and
						(iii)attributable to
			 benefit, coverage, and payment policies in both the public and private sectors;
			 and
						(C)gaps in basic and
			 clinical research on the symptoms and causes of pain, and potential assessment
			 methods and new treatments to improve pain care; and
					(4)establish an
			 agenda for action in both the public and private sectors that will reduce such
			 barriers and significantly improve the state of pain care research, education,
			 and clinical care in the United States.
				(c)Other
			 appropriate entityIf the Institute of Medicine declines to enter
			 into an agreement under subsection (a), the Secretary of Health and Human
			 Services may enter into such agreement with another appropriate entity.
			(d)ReportA
			 report summarizing the Conference’s findings and recommendations shall be
			 submitted to the Congress not later than June 30, 2011.
			(e)Authorization of
			 appropriationsFor the purpose of carrying out this section,
			 there is authorized to be appropriated $500,000 for each of fiscal years 2010
			 and 2011.
			3.Pain research at
			 National Institutes of HealthPart B of title IV of the Public Health
			 Service Act (42 U.S.C. 284 et seq.) is amended by adding at the end the
			 following:
			
				409J.Pain
				research
					(a)Research
				initiatives
						(1)In
				GeneralThe Director of NIH is encouraged to continue and expand,
				through the Pain Consortium, an aggressive program of basic and clinical
				research on the causes of and potential treatments for pain.
						(2)Annual
				recommendationsNot less than annually, the Pain Consortium, in
				consultation with the Division of Program Coordination, Planning, and Strategic
				Initiatives, shall develop and submit to the Director of NIH recommendations on
				appropriate pain research initiatives that could be undertaken with funds
				reserved under section 402A(c)(1) for the Common Fund or otherwise available
				for such initiatives.
						(3)DefinitionIn
				this subsection, the term Pain Consortium means the Pain
				Consortium of the National Institutes of Health or a similar trans-National
				Institutes of Health coordinating entity designated by the Secretary for
				purposes of this subsection.
						(b)Interagency pain
				research coordinating committee
						(1)EstablishmentThe
				Secretary shall establish not later than 1 year after the date of the enactment
				of this section and as necessary maintain a committee, to be known as the
				Interagency Pain Research Coordinating Committee (in this section referred to
				as the Committee), to coordinate all efforts within the
				Department of Health and Human Services and other Federal agencies that relate
				to pain research.
						(2)Membership
							(A)In
				generalThe Committee shall be composed of the following voting
				members:
								(i)Not
				more than 7 voting Federal representatives as follows:
									(I)The Director of
				the Centers for Disease Control and Prevention.
									(II)The Director of
				the National Institutes of Health and the directors of such national research
				institutes and national centers as the Secretary determines appropriate.
									(III)The heads of such
				other agencies of the Department of Health and Human Services as the Secretary
				determines appropriate.
									(IV)Representatives of
				other Federal agencies that conduct or support pain care research and
				treatment, including the Department of Defense and the Department of Veterans
				Affairs.
									(ii)12 additional
				voting members appointed under subparagraph (B).
								(B)Additional
				membersThe Committee shall include additional voting members
				appointed by the Secretary as follows:
								(i)6
				members shall be appointed from among scientists, physicians, and other health
				professionals, who—
									(I)are not officers
				or employees of the United States;
									(II)represent
				multiple disciplines, including clinical, basic, and public health
				sciences;
									(III)represent
				different geographical regions of the United States; and
									(IV)are from practice
				settings, academia, manufacturers or other research settings; and
									(ii)6
				members shall be appointed from members of the general public, who are
				representatives of leading research, advocacy, and service organizations for
				individuals with pain-related conditions.
								(C)Nonvoting
				membersThe Committee shall include such nonvoting members as the
				Secretary determines to be appropriate.
							(3)ChairpersonThe
				voting members of the Committee shall select a chairperson from among such
				members. The selection of a chairperson shall be subject to the approval of the
				Director of NIH.
						(4)MeetingsThe
				Committee shall meet at the call of the chairperson of the Committee or upon
				the request of the Director of NIH, but in no case less often than once each
				year.
						(5)DutiesThe
				Committee shall—
							(A)develop a summary
				of advances in pain care research supported or conducted by the Federal
				agencies relevant to the diagnosis, prevention, and treatment of pain and
				diseases and disorders associated with pain;
							(B)identify critical
				gaps in basic and clinical research on the symptoms and causes of pain;
							(C)make
				recommendations to ensure that the activities of the National Institutes of
				Health and other Federal agencies, including the Department of Defense and the
				Department of Veteran Affairs, are free of unnecessary duplication of
				effort;
							(D)make
				recommendations on how best to disseminate information on pain care; and
							(E)make
				recommendations on how to expand partnerships between public entities,
				including Federal agencies, and private entities to expand collaborative,
				cross-cutting research.
							(6)ReviewThe
				Secretary shall review the necessity of the Committee at least once every 2
				years.
						.
		4.Pain care
			 education and trainingPart D
			 of title VII of the Public Health Service Act (42 U.S.C. 294 et seq.) is
			 amended by adding at the end the following new section:
			
				759.Program for
				education and training in pain care
					(a)In
				generalThe Secretary may make awards of grants, cooperative
				agreements, and contracts to health professions schools, hospices, and other
				public and private entities for the development and implementation of programs
				to provide education and training to health care professionals in pain
				care.
					(b)PrioritiesIn
				making awards under subsection (a), the Secretary shall give priority to awards
				for the implementation of programs under such subsection.
					(c)Certain
				topicsAn award may be made under subsection (a) only if the
				applicant for the award agrees that the program carried out with the award will
				include information and education on—
						(1)recognized means
				for assessing, diagnosing, treating, and managing pain and related signs and
				symptoms, including the medically appropriate use of controlled
				substances;
						(2)applicable laws,
				regulations, rules, and policies on controlled substances, including the degree
				to which misconceptions and concerns regarding such laws, regulations, rules,
				and policies, or the enforcement thereof, may create barriers to patient access
				to appropriate and effective pain care;
						(3)interdisciplinary
				approaches to the delivery of pain care, including delivery through specialized
				centers providing comprehensive pain care treatment expertise;
						(4)cultural,
				linguistic, literacy, geographic, and other barriers to care in underserved
				populations; and
						(5)recent findings,
				developments, and improvements in the provision of pain care.
						(d)Program
				sitesEducation and training under subsection (a) may be provided
				at or through health professions schools, residency training programs, and
				other graduate programs in the health professions; entities that provide
				continuing education in medicine, pain management, dentistry, psychology,
				social work, nursing, and pharmacy; hospices; and such other programs or sites
				as the Secretary determines to be appropriate.
					(e)Evaluation of
				programsThe Secretary shall (directly or through grants or
				contracts) provide for the evaluation of programs implemented under subsection
				(a) in order to determine the effect of such programs on knowledge and practice
				of pain care.
					(f)Peer review
				groupsIn carrying out section 799(f) with respect to this
				section, the Secretary shall ensure that the membership of each peer review
				group involved includes individuals with expertise and experience in pain
				care.
					(g)Pain care
				definedFor purposes of this section the term pain
				care means the assessment, diagnosis, treatment, or management of acute
				or chronic pain regardless of causation or body location.
					(h)Authorization of
				appropriationsThere is authorized to be appropriated to carry
				out this section, $5,000,000 for each of the fiscal years 2010 through 2012.
				Amounts appropriated under this subsection shall remain available until
				expended.
					.
		5.Public awareness
			 campaign on pain managementPart B of title II of the Public Health
			 Service Act (42 U.S.C. 238 et seq.) is amended by adding at the end the
			 following:
			
				249.National
				education outreach and awareness campaign on pain management
					(a)EstablishmentNot
				later than June 30, 2010, the Secretary shall establish and implement a
				national pain care education outreach and awareness campaign described in
				subsection (b).
					(b)RequirementsThe
				Secretary shall design the public awareness campaign under this section to
				educate consumers, patients, their families, and other caregivers with respect
				to—
						(1)the incidence and
				importance of pain as a national public health problem;
						(2)the adverse
				physical, psychological, emotional, societal, and financial consequences that
				can result if pain is not appropriately assessed, diagnosed, treated, or
				managed;
						(3)the availability,
				benefits, and risks of all pain treatment and management options;
						(4)having pain
				promptly assessed, appropriately diagnosed, treated, and managed, and regularly
				reassessed with treatment adjusted as needed;
						(5)the role of
				credentialed pain management specialists and subspecialists, and of
				comprehensive interdisciplinary centers of treatment expertise;
						(6)the availability
				in the public, nonprofit, and private sectors of pain management-related
				information, services, and resources for consumers, employers, third-party
				payors, patients, their families, and caregivers, including information
				on—
							(A)appropriate
				assessment, diagnosis, treatment, and management options for all types of pain
				and pain-related symptoms; and
							(B)conditions for
				which no treatment options are yet recognized; and
							(7)other issues the
				Secretary deems appropriate.
						(c)ConsultationIn
				designing and implementing the public awareness campaign required by this
				section, the Secretary shall consult with organizations representing patients
				in pain and other consumers, employers, physicians including physicians
				specializing in pain care, other pain management professionals, medical device
				manufacturers, and pharmaceutical companies.
					(d)Coordination
						(1)Lead
				officialThe Secretary shall designate one official in the
				Department of Health and Human Services to oversee the campaign established
				under this section.
						(2)Agency
				coordinationThe Secretary shall ensure the involvement in the
				public awareness campaign under this section of the Surgeon General of the
				Public Health Service, the Director of the Centers for Disease Control and
				Prevention, and such other representatives of offices and agencies of the
				Department of Health and Human Services as the Secretary determines
				appropriate.
						(e)Underserved
				areas and populationsIn designing the public awareness campaign
				under this section, the Secretary shall—
						(1)take into account
				the special needs of geographic areas and racial, ethnic, gender, age, and
				other demographic groups that are currently underserved; and
						(2)provide resources
				that will reduce disparities in access to appropriate diagnosis, assessment,
				and treatment.
						(f)Grants and
				contractsThe Secretary may make awards of grants, cooperative
				agreements, and contracts to public agencies and private nonprofit
				organizations to assist with the development and implementation of the public
				awareness campaign under this section.
					(g)Evaluation and
				ReportNot later than the end of fiscal year 2012, the Secretary
				shall prepare and submit to the Congress a report evaluating the effectiveness
				of the public awareness campaign under this section in educating the general
				public with respect to the matters described in subsection (b).
					(h)Authorization of
				appropriationsFor purposes of carrying out this section, there
				are authorized to be appropriated $2,000,000 for fiscal year 2010 and
				$4,000,000 for each of fiscal years 2011 and
				2012.
					.
		
